Citation Nr: 9926760	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the 10 percent disability evaluation assigned to the 
veteran's back disability was properly reduced to 0 percent, 
and whether the veteran is entitled to an increased 
evaluation for that disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1986 through 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which reduced the 
evaluation assigned to the veteran's back disability from 10 
to 0 percent, effective from March 1, 1998.  

The Board initially notes that in a VA Form 21-4138 
(Statement in Support of Claim) received in August 1996, the 
veteran raised a claim of entitlement to an increased 
evaluation for his right leg disability.  This matter is 
referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  A July 1996 VA examination does not disclose any 
improvement in the veteran's back disability.

2.  The veteran's back disability is manifested by pain on 
use.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation assigned to the veteran's 
back disability from 10 to 0 percent was not warranted.  
38 C.F.R. §§ 3.105, 3.344 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for a back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has developed and certified for appeal the issue of 
whether the reduction of the 10 percent disability evaluation 
assigned to the veteran's back disability was proper.  
However, it is clear from the record that the veteran is also 
appealing the issue of entitlement to an increased evaluation 
for his back disability, therefore, the issue is more 
appropriately characterized as noted on the first page. 

A.  Propriety of Reduction

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 38 
C.F.R. § 3.105 (1998).  Section 3.105(e) specifically 
provides that where reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance is to be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The RO must then advise the veteran of the 
proposed rating reduction and give the veteran 60 days to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  If additional 
evidence is not received within the 60-day period, the RO is 
to take final rating action and the award is to be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In the present case, the veteran and his representative argue 
that the RO did not comply with the proper procedural 
requirements set forth in 38 C.F.R. § 3.105(e).  By rating 
decision dated May 1996, the RO proposed a reduction of 10 to 
0 percent and the veteran was advised of the same.  The 
veteran then underwent a VA examination in July 1996.  The 
examination record was submitted to and considered by the RO, 
who then issued a rating decision dated September 1996 and 
decreased the evaluation to 0 percent with an effective date 
of January 1997.  The record shows that the veteran had more 
than 60 days to submit additional evidence from the time the 
RO proposed the reduction.  Further, even after the RO took 
final rating action in September 1996, the reduced rating did 
not take effect for an additional four months.  Therefore, it 
is clear that the RO properly followed all procedures set 
forth in 38 C.F.R. § 3.105(e), and that the veteran's due 
process rights were not violated.  Thus, the question remains 
whether the reduction of the veteran's evaluation was proper.

Provisions (a) and (b) of 38 C.F.R. § 3.105 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In the present case, 
the RO reduced an evaluation that was in effect from May 1994 
through January 1997, or less than five years, therefore 
section (c) is applicable.  Pursuant to 38 C.F.R. § 3.344(c), 
reexaminations disclosing improvement of a condition warrant 
a reduction in evaluation assigned the condition.  

By rating decision dated January 1995, the RO assigned the 
veteran a 0 percent disability evaluation to the back 
effective August 1992 and a 10 percent disability evaluation 
effective May 1994.  The evaluations were assigned based on 
VA examinations performed in November and December 1992 and 
May 1994, service medical records, and post-service medical 
records.  Collectively these records establish that beginning 
in September 1987, the veteran sought treatment for a back 
strain.  Thereafter, he sought treatment for mechanical back 
pain and instances of his legs giving way.  Physical 
examination in November 1992 revealed flexion to 95 degrees 
with no pain, extension to 35 degrees with slight pain, 
rotation bilaterally to 35 degrees with no pain, and lateral 
flexion bilaterally to 40 degrees with no pain.  X-rays 
revealed partial sacralization of L5, but were otherwise 
unremarkable.  The veteran was diagnosed with mechanical low 
back pain.  In May 1994, the veteran injured his back while 
on reserve duty.  A treatment record shows that the veteran 
had a normal appearance of the dorsal spine and no spine 
abnormalities on x-rays.  However, he had painful flexion, 
limited rotation and positive lumbar mid-line ligament 
tenderness.  The veteran was diagnosed with lumbago and 
placed on modified duty.

The RO based the September 1996 rating reduction on a July 
1996 VA examination.  Physical examination at that time 
revealed normal musculature surrounding the cervical, 
thoracic and lumbar spine.  The veteran had normal gait, 
normal toe-to-toe, heel-to-heel and toe-to-heel maneuvers, no 
muscular deformities or atrophy of the lower extremities, no 
thoracic or lumbar kyphosis or scoliosis and no tenderness to 
palpation of the cervical, thoracic or lumbar spine.  
Straight leg raises were excellent bilaterally.  The veteran 
had forward flexion of the lumbosacral spine to 90 degrees, 
backward extension to 35 degrees, right and left lateral 
flexion to 30 degrees, and rotation to the right and the left 
to 35 degrees.  X-rays of the lumbosacral spine were normal 
and the veteran was diagnosed with mechanical low back pain.  

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13.  The 
examinations at issue appear comparably thorough, the same 
functions of the veteran's back having been tested and 
similar terminology having been used in describing the 
impairment caused by the back disability.  However, 
improvement in the veteran's back condition was not noted.  
Rather, he was again diagnosed with mechanical back pain and 
shown to have more severe limitation of flexion and lateral 
flexion.  Inasmuch as the July 1996 VA examination did not 
disclose improvement in the veteran's back disability, the 
Board finds that the RO was not warranted in reducing the 
evaluation assigned for that disability from 10 percent to 0 
percent.  Therefore, restoration of the 10 percent evaluation 
is granted.

The Board notes that the veteran and his representative have 
asserted that the initial 10 percent evaluation should be 
restored on the basis of clear and unmistakable error.  This 
issue is not presently before the Board and is moot as the 
Board has granted the veteran's request for a restoration 
pursuant to the rules and laws applicable to rating reduction 
claims.


B.  Increased Evaluation

In a VA Form 21-4138 (Statement in Support of Claim) received 
in August 1996 the veteran indicated that he was also seeking 
an increased evaluation for his back from the initially 
assigned 10 percent.  The veteran's allegation that he is 
entitled to an increased evaluation, standing alone is 
sufficient to establish a well-grounded claim for a higher 
evaluation under 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is also satisfied that the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
this claim.
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The RO evaluated the veteran's back disability under 
Diagnostic Code 5295.  A 10 percent evaluation is warranted 
under Diagnostic Code 5295 when there is characteristic pain 
on motion.  A 20 percent evaluation is warranted with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilateral, in standing position.  The Board will also 
consider Diagnostic Code 5292.  A 10 percent evaluation is 
warranted under DC 5292 for slight limitation of motion of 
the lumbar spine and a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine.  

The veteran underwent a cervical, thoracic and lumbar spine 
exam in March 1998.  The veteran reported that he experienced 
almost constant pain.  Physical examination revealed normal 
gait, no muscle spasms and forward flexion to 95 degrees with 
complaints of pain, extension to 35 degrees, lateral flexion 
to the right and left to 40 degrees and rotation to the right 
and left to 35 degrees.  X-rays of the spine were normal and 
the veteran was diagnosed with mechanical low back pain.  
Based on this evidence in conjunction with that which was 
previously noted, the Board finds that the veteran's back 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under DC 5295.  The veteran's back 
disability has been shown to cause pain on use.  There is no 
evidence of record that the veteran suffers from muscle 
spasms or loss of lateral spine motion to warrant a 20 
percent evaluation pursuant to DC 5295.  In fact, there is a 
specific finding that the veteran does not suffer from any 
muscle spasm.  Likewise, the veteran is not entitled to an 
evaluation in excess of 10 percent under DC 5292.  The VA 
examiner noted that the veteran had forward flexion to 95 
degrees with complaints of pain, extension to 35 degrees, 
lateral flexion to the right and left to 40 degrees and 
rotation to the right and left to 35 degrees.  However, the 
examiner gave no indication that these findings constitute 
moderate limitation of motion of the lumbar spine.  

The Board has also considered whether the veteran is entitled 
to an increased evaluation pursuant to DeLuca v. Brown, 8 
Vet.App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (1998).  
However, even though the veteran has been diagnosed with 
mechanical low back pain, there is no evidence that the pain 
causes any functional  loss beyond that contemplated by 
Diagnostic Code 5295.  In conclusion, the preponderance of 
the evidence is against the claim for an increased evaluation 
for a back disability.



ORDER

As the reduction in the evaluation assigned to the veteran's 
back disability from 10 to 0 percent was not warranted, 
restoration of the 10 percent evaluation is granted subject 
to the statutory and regulatory provisions governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for a back disability 
is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

